
	

113 HR 4237 IH: Sustainable Water Infrastructure Investment Act of 2014
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4237
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Duncan of Tennessee (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide that the volume cap for private activity
			 bonds shall not apply to bonds for facilities for furnishing of water and
			 sewage facilities.
	
	
		1.Short titleThis Act may be cited as the Sustainable Water Infrastructure Investment Act of 2014.
		2.Findings and purpose
			(a)FindingsCongress finds the following:
				(1)Our Nation’s water and wastewater systems are among the best in the world, providing safe drinking
			 water and sanitation to our citizens.
				(2)In addition to protecting the health of our citizens, community water systems are essential to our
			 local economies, enabling industries to achieve growth and productivity
			 that make America strong and prosperous.
				(3)Regulated under title XIV of the Public Health Service Act (42 U.S.C. 300f et seq.; commonly known
			 as the Safe Drinking Water Act) and the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), community drinking water
			 systems and wastewater collection and treatment facilities are critical
			 elements in the Nation’s infrastructure.
				(4)Water and wastewater infrastructure is comprised of a mixture of old and new technology. In many
			 local communities across the Nation, the old infrastructure has
			 deteriorated to critical conditions and is very costly to replace. Recent
			 government studies have estimated costs of $500,000,000,000 to
			 $800,000,000,000 over the next 20 years for maintaining and improving the
			 existing inventory, building new infrastructure, and meeting new water
			 quality standards.
				(5)The historical approach of funding infrastructure is insufficient to meet the investment needs of
			 the future.
				(6)The Federal partnership with State and local communities has played a pivotal role in improving the
			 Nation’s water quality and drinking water supplies. Federal assistance
			 under this partnership has been the linchpin of these improvements.
				(7)In light of constrained Federal budgets, the availability of exempt-facility financing represents
			 an important financing tool to help close the gap between funds currently
			 being invested and water infrastructure needs, preserving the Federal
			 partnership.
				(8)Providing alternative financing solutions, such as tax-exempt securities, encourages investment in
			 water and wastewater infrastructure that in turn creates local jobs and
			 protects the health of our citizens.
				(9)Federally mandated State volume cap restrictions in conjunction with other priorities have limited
			 the use of tax-exempt securities on water and wastewater infrastructure
			 investment.
				(10)Removal of State volume caps for water and wastewater infrastructure will accelerate and increase
			 overall investment in the Nation’s critical water infrastructure;
			 facilitate increased use of innovative infrastructure delivery methods
			 supporting sustainable water systems through public-private partnerships
			 that optimize design, financing, construction, and long-term management,
			 maintenance and viability; and provide for more effective risk management
			 of complex water infrastructure projects by municipal utility and private
			 sector partners.
				(b)PurposeThe purpose of this Act is to provide alternative financing for long-term infrastructure capital
			 investment programs, and to restore the Nation’s safe drinking water and
			 wastewater infrastructure capability and protect the health of our
			 citizens.
			3.Exempt-facility bonds for sewage and water supply facilities
			(a)Bonds for water and sewage facilities exempt from volume cap on private activity bondsParagraph (3) of section 146(g) of the Internal Revenue Code of 1986 is amended by inserting (4), (5), after (2),.
			(b)Conforming changeParagraphs (2) and (3)(B) of section 146(k) of the Internal Revenue Code of 1986 are both amended
			 by striking (4), (5), (6), and inserting (6).
			(c)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the
			 enactment of this Act.
			
